UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2007 Commission File Number:000-51894 Omega Navigation Enterprises, Inc. (Translation of registrant’s name into English) 24 Kaningos Street, Piraeus 185 34, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. INFORMATION CONTAINED IN THIS FORM 6-K/A REPORT Attached hereto as Exhibit 1 is a copy of the Management’s Discussion and Analysis of Financial Condition and Results of Operations and as Exhibit 2 a copy of the unaudited consolidated financial statements of Omega Navigation Enterprises, Inc. for the six month period ended June 30, 2007. Exhibit 1 Management’s discussion and analysis of financial condition and results of operations The following management’s discussion and analysis should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2006 and their notes incorporated by reference herein. This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements. For additional information relating to our management’s discussion and analysis of financial condition and results of operations, please see our annual report on form20-F for the year ended December 31, 2006. Factors Affecting Our Results of Operations The principal factors that affect our financial position, results of operations and cash flows include: · charter market rates, which have experienced relatively historic highs in the spot and time charter market; · periods of charter hire; · vessel operating expenses and voyage costs, which are incurred primarily in Dollars; · depreciation expenses, which are a function of the cost of our vessels, significant vessel improvement costs and our vessels’ estimated useful lives; and · financing costs related to our indebtedness under our credit facilities. We believe that the important measures for analyzing trends in the results of our operations consist of the following: Ownership days - Ownership days are the aggregated number of days in a period during which each vessel in our fleet has been owned by us. Ownership days are an indicator of the size of our fleet over a period and affect both the amount of revenues and the amount of expenses that we record during a period. Operating days - Operating days are the number of available days in a period less the aggregate number of days that our vessels are off-hire due to unforeseen circumstances. The shipping industry uses operating days to measure the aggregate number of days in a period during which vessels actually generate revenues. Voyage Revenues The primary factors affecting our voyage revenues are driven primarily by the number of vessels in our fleet, the number of days during which our vessels operate and the amount of daily time charter hire rates that our vessels earn under charters, that, in turn, are affected by a number of other factors, including: · our decisions relating to vessel acquisitions and disposals; · the amount of time that we spend positioning vessels; · the amount of time that our vessels spend in drydock undergoing repairs; · maintenance and upgrade work; · the age, condition and specifications of our vessels; · levels of supply and demand in the product tanker shipping industry; and · other factors affecting spot market charter rates for product tankers. Voyage Expenses We incur voyage expenses that include port and canal charges, fuel (bunker) expenses and brokerage commissions payable to unaffiliated parties. Port and canal charges and bunker expenses primarily increase in periods during which vessels are employed on voyage charters because these expenses are for the account of the vessel owner. Currently, we do not incur port and canal charges and bunker expenses as part of our vessels’ overall expenses, because all of our vessels are employed under time charters that require the charterer to bear all voyage expenses, except for brokerage commissions. As is common in the shipping industry, we pay commissions to third party shipbrokers in connection with the chartering of our vessels. The amount of commissions payable, which for the product tankers is 1.25% of the total daily charter hire rate received under a charter and depends on a number of factors, including, among other things, the number of shipbrokers involved in arranging the charter and the amount of commissions charged by brokers related to the charterer. Vessel Operating Expenses Vessel operating expenses primarily consist of payments to our technical managers for crew wages and related costs, expenses relating to repairs and maintenance, the cost of spares and consumable stores, tonnage taxes and other miscellaneous expenses as well as the cost of insurances. Our vessel operating expenses have increased as a result of the enlargement of our fleet. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market price for insurances, may also cause these expenses to increase. General and Administrative Expenses We incur general and administrative expenses, consisting mainly of our payroll expenses, including those relating to our executive officers. Management Fees We pay management fees for the technical management of our fleet, which includes managing day-to-day vessel operations, performing general vessel maintenance, ensuring regulatory and classification society compliance, supervising the maintenance and general efficiency of vessels, arranging the employment and transportation of officers and crew, arranging and supervising dry docking and repairs, purchasing of spares and other consumable stores and other duties related to the operation of our vessels. Depreciation and Amortization We depreciate the cost of our vessels on a straight-line basis over the estimated useful life of each vessel, which is 25years from the date of initial delivery from the shipyard, after considering the estimated salvage value.Each vessel’s salvage value is equal to the product of its lightweight tonnage and estimated scrap rate at the date of the vessel’s delivery. Our depreciation charges have increased due to the enlargement of our fleet which has also led to an increase of ownership days. Interest and Finance Costs, net We have historically incurred interest expense and financing costs in connection with the debt incurred to partially finance the acquisition of vessels. As of June 30, 2007, we had $141.4 million of indebtedness outstanding under our term loan, $148.9 million of indebtedness outstanding under our revolving facility and $2.4 million of indebtedness outstanding under our bridge loan facility. We incur interest expense and financing costs relating to our outstanding debt and our available credit facilities. In July we incurred additional indebtedness of $19.9 million to partially finance the first construction installment of the five newbuilding vessels, further discussed at section “Liquidity and Capital Resources”. The additional amount of $19.9 million drawn in July 2007 was fully repaid in August 2007, through cash available from operations and the credit facilities discussed below. In August 2007 we entered into a secured loan facility of up to $55.3 million to partially finance the acquisition cost during the construction period of two out of the five newbuilding vessels. In August we drew down the first advance of the facility for both vessels ($4.0 million per vessel) and in December we drew down the second advance of the facility for both vessels ($4.0 million per vessel). In September 2007 we entered into a secured loan facility of up to $70.0 million to partially finance the construction and acquisition cost of two additional newbuilding vessels of the five discussed above. In September we drew down the first advance of the facility for both vessels ($4.0 million per vessel) and in December we drew down the second advance of the facility for both vessels ($4.0 million per vessel). In November 2007 we entered into a secured loan facility of up to $33.2 million to partially finance the acquisition cost of one newbuilding vessel of the five discussed above. In November 2007 and December 2007 we drew down the first and second advances of the facility amounting to $4.0 million and $4.0 million respectively. Interest and financing costs relating to the amounts drawn under the loan facilities during the construction of the newbuilding vessels will be capitalized in the vessels’ cost. Results of operations Six Months Ended June 30, 2007 compared with the Six Months Ended June 30, 2006 OPERATING FLEET Our fleet in the six month period ended June 30, 2007 was comprised of eight product tankers, consisting of two Handymax MR tankers and four Panamax tankers purchased in 2006 with a combination of debt and proceeds from our initial public offering, as well as two Panamax product tankers acquired in March and April of 2007. Our fleet in the period ended June 30, 2006 was comprised of four product tankers, consisting of one Handymax MR tanker and three Panamax tankers.The results from operations of these vessels in both periods are reported as continuing operations in the consolidated statement of income.For the periods presented, our fleet also included two dry bulk carriers, which we agreed to sell in September 2006 and which were delivered to the new owners in January of 2007. The results of their operations and cash flows are reported as discontinued operations. CONTINUING OPERATIONS VOYAGE REVENUES – Voyage revenues were $32.1 million in the six months ended June 30, 2007, reflecting an increase of $30.7 million as compared to the first six months of 2006 as a result of the increase in size of the product tanker fleet in 2007. The increase is attributable to the enlargement of our fleet after the acquisition of Omega Princess and Omega Lady Miriam in the second half of 2006 and the Omega Emmanuel and Omega Theodore in 2007 and the resulting increase in ownership days. Ownership days of product tankers in the six month period ended June 30, 2007 was 1,247 days compared with 52 days in the same period of 2006. Voyage revenues in the six month period ended June 30, 2007 also included $2.1 million related to profit sharing agreements, while there were no revenues related to profit sharing agreements in the same period of 2006. VOYAGE EXPENSES – Voyage expenses were $0.4 million in the six month period ended June 30, 2007 and were primarily related to commissions charged over the product tankers’ charter hire rates as agreed in the respective charter party agreements, effective from their delivery between May and August of 2006 as well as for the Omega Emmanuel which was delivered on March 27, 2007 and the Omega Theodore which was delivered on April 26, 2007. For the six month period ended June 30, 2006 voyage expenses were $ 17 thousand.The increase in the six month period ended June 30, 2007 is due to the increase in the fleet ownership days. VESSEL OPERATING EXPENSES – Vessel operating expenses, which include crew costs, provisions, deck and engine stores, lubricating oils, insurance, maintenance and repairs, were $6.5 million in the six months ended June 30, 2007 compared with $0.5 million in the same period of 2006.This increase in vessel operating expenses is due to the increase in the size of our fleet from four vessels for the six month period ended June 30, 2006, which operated for 52 days during that period, to eight products tankers, six of which we acquired between May and August 2006 plus the two products tankers we acquired in March and April 2007, respectively, and the related increase in ownership days to 1,246 for the six month period ended June 30, 2007. DEPRECIATION AND AMORTIZATION – Depreciation and Amortization which primarily includes depreciation of vessels was $8.1 million in the six month period ended June 30, 2007 and was related to the depreciation of the eight product tankers acquired.Depreciation and amortization was $0.4 million for the six month period ended June 30, 2006.This increase is due to the increase in the size of our fleet from four vessels for the six month period ended June 30, 2006 to eight products tankers, six of which we acquired between May and August 2006 plus the two products tankers we acquired in March and April 2007, respectively, for the six month period ended June 30, 2007.For the six months ended June 30, 2007 and for the six months ended June 30, 2006 ownership days were 1,246 and 52, respectively. MANAGEMENT FEES – Management fees are related to the fees paid to V Ships and Eurasia for the technical management of our vessels.These fees were $0.5 million in the period ended June 30, 2007 and were related to the six product tankers acquired between May and August of 2006 and the two vessels acquired in March and April of 2007.These fees were $15 thousand in the period ended June 30, 2006.This increase was directly related to the increase in the size of our fleet as discussed above. OPTIONS’ PREMIUM – This charge is related to the write off of a non refundable fee that we had paid in February 2006 in order to enter into two option agreements to purchase two Ice Class 1A Panamax product tankers. In the six month period ended June 30, 2007 the two options expired without being exercised. The amount of the non refundable fee was $ 0.2 million ($ 0.1 million per vessel).No options expired in the period ended June 30, 2006 for which a write off was required. GENERAL AND ADMINISTRATIVE EXPENSES – General and Administrative Expenses were $2.4 million in the six month period ended June 30, 2007, reflecting an increase of $1.7 million or 243% compared to the same period of 2006.The increase is primarily due to the increased staffing and other expenses incurred as a result of the expansion of our operations as well as expenses related to operating as a public company. INTEREST EXPENSE AND FINANCE COSTS - Interest and Finance costs were $8.6 million in the six month period ended June 30, 2007 and related to the term and revolving credit facility entered into to partially finance the acquisition of the eight product tankers, of which one was acquired in May 2006, three were acquired between mid and end of June 2006, two were acquired in July and August 2006 and the remaining two product tankers were acquired in March and April 2007, respectively. Interest expense and finance costs in the same period of 2006 were $0.7 million and were related to the outstanding borrowings on our credit facility which were used to partially fund the acquisition offour product tankers delivered to us in the six month period ended June 30, 2006, which operated for 52 days during that period. INTEREST INCOME – Interest Income was $1.3 million in the six month period ended June 30, 2007. Interest income in the same period of 2006 was $1.5 million and reflected larger cash balances during the period related due to the fact that we maintained time deposits with net proceeds from our initial public offering until the dates we acquired the product tankers. CHANGE IN FAIR VALUE OF WARRANT SETTLED LIABILITY – We incurred a loss of $0.5 million for the six month period ended June 30, 2007 which reflects the change in fair value warrant settled liability which was related to warrants issued February 7, 2007 to the sellers of the Omega Emmanuel and Omega Theodore as part of the acquisition price of the said vessels. These warrants, which at exercise on March 31, 2009 will provide the holder with a variable number of common shares depending on the Company’s stock price, are being measured at fair value at the end of each period with the change in fair value recognized in earnings.No warrants were outstanding for the six month period ended June 30, 2006. GAIN ON DERIVATIVE INSTRUMENTS – For the six month period ended June 30, 2007, gains from the interest rate swap and rate collar option amounted to $0.4 million compared with gains in the same period of 2006 of $0.7 million. The Company entered into these financial instruments in order to partially hedge its exposure to fluctuations in interest rates on its Term Loan. These financial instruments did not meet hedge accounting criteria. Accordingly, the changes in their fair values are reported in earnings. INCOME FROM CONTINUING OPERATIONS – Income from continuing operations for the six month period ended June 30, 2007 was $6.7 million compared to $1.2 million in the same period of 2006 resulting from the ownership and operation of six product tankers acquired between May and August 2006 and two product tankers acquired in March and April of 2007, compared to the operation of four product tankers for only part of the same period in 2006. On September 13, 2006, the Company entered into Memoranda of Agreement with unrelated third party companies to sell its two dry bulk carrier vessels Ekavi I and Electra I for $41.3 million each. At the date in which the Memoranda of Agreement were signed, the Company classified these vessels as “held for sale”; the results of their operations and cash flows are reported as discontinued operations in the accompanying consolidated statement of income for the six month period ended June 30, 2007.Comparative period’s results of operations and cash flows presentation have also changed with this respect. DISCONTINUED OPERATIONS INCOME/ LOSS FROM DISCONTINUED OPERATIONS – In the six month period ended June 30, 2007, we incurred loss from discontinued operations of $0.2 million, related to our two drybulk vessels which were disposed of in January 2007, compared with income of $7.7 million, including a $5.0 million gain on extinguishment of debt, in the same period of 2006 which reflected the full operation of the two dry bulk vessels during that period. NET INCOME – Net income was $6.5 million in the six month period ended June 30, 2007 compared with net income of $8.9 million in the same period in 2006. The decrease was due to a $5.0 million gain on extinguishment of debt related to the dry bulk vessels in the period ended June 30, 2006, partially offset by the increase in ownership days for the entire fleet during the six month period ended June 30, 2007. Liquidity and Capital Resources We operate in a capital intensive market. We have financed the acquisition of our fleet with the proceeds from our initial public offering, long term debt and internally generated cash. Our main uses of funds have been capital expenditure for the acquisition of new vessels, repayment of bank loans and payment of dividends. On June 15, 2007 we entered into five shipbuilding contracts with Hyundai Mipo Dockyard, in South Korea, to construct and acquire five new building double hull handymax product tankers, each with a capacity of 37,000 dwt. The contractual purchase price of the five new buildings is $44.2 million per vessel ($221.2 million in total). An amount of up to 75% of the market value of the vessels at the time of delivery will be financed from the proceeds of the loan facilities described below and the remaining amount will be financed from cash available from operations. The amount of $44.2 million per vessel is payable as follows: · 10% by July 5, 2007 · 10% by December 15, 2007 · 20% after confirmation that steel cutting is done · 20% after confirmation that the first keel block has been laid · 20% after confirmation that the vessel has been launched · 20% at the delivery of the vessel On March 21, 2007, a second supplement, amending the principal loan agreement with HSH Nordbank of April 2006 for a $295 million facility, was signed in connection with the financing of the acquisition of the tanker vessels “Omega Emmanuel” and “Omega Theodore”, based on which we agreed to re-borrow an amount of $38.1 million under term loan potion of the facility to partially finance the acquisition of these two tanker vessels. According to our $295 million loan agreement signed with HSH Nordbank, we are required to maintain a ratio of EBITDA to Interest Expense (as defined in our loan agreement) on a four trailing quarter basis of not less than 3:1. As of March 31, 2007, the ratio was 2.87:1; as of June 30, 2007 the ratio was 2.85:1 and September 30, 2007 the ratio was 2.77:1. As a result of the loss of operating income from our drybulk carriers since their disposal in January 2007,and the interest expense on the outstanding loan facility related to the acquisition of those vessels of $38.1 million which was repaid on March 21, 2007, accompanied by the delivery of the Omega Emmanuel and Omega Theodore in March 27, 2007 and April 26, 2007 respectively, and the increase in Libor in the second and third quarter of 2007, the ratio of EBITDA to Interest Expense was less than 3:1 for the periods discussed above. The Company has obtained waivers from HSH Nordbank for non compliance with the covenant.The Company considers it probable that such violation will be cured after the first quarter of 2008.HSH Nordbank has agreed on an amended ratio of 2:1 on a four trailing quarter basis for the measurement dates of December 31, 2007 and March 31, 2008, which the Company considers probable of meeting. In addition, according to our $295 million loan agreement signed with HSH Nordbank, we should maintain a working capital surplus, as defined in our loan agreement, of not less than $1.0 million. As of September 30, 2007 the working capital surplus, as defined in our loan agreement, amounted to $0.8 million mainly due to the fact that the financing of the progress payments of the fifth product tanker had not been concluded and the first construction installment on the vessel was fully financed by internally generated cash. The financing of this vessel has now been concluded with National Bank of Greece, as discussed further below and we have drawn down an amount of $8.0 million in total, bringing the covenant into compliance. We notified HSH and obtained a waiver for the covenant violation as of September 30, 2007. In July 2007 we entered into a secured loan facility with Bremer Landesbank, for up to $19.9 million to partially finance the first construction installment made on July 5, 2007, which amounted to $22.1 million. The loan was fully repaid on August 31, 2007 from cash available from operations and amounts drawn under the credit facilities below: On August 24, 2007 we entered into a $55.3 million senior secured loan facility with Bremer Landesbank to finance the pre-delivery installments of two out of the five newbuilding vessels that we have agreed to purchase and that are currently under construction at Hyundai Mipo Dockyard and to partially repay the outstanding loan facility with Bremer Landesbank discussed above. The facility may be drawn down in two tranches, one for each vessel, which will be available in five advances, and amounts borrowed will bear interest at a rate of LIBOR plus 0.85% per annum.Interest on the first two advances will be deferred until the third installment is due and will be paid as a separate advance on delivery of the vessel.We have also entered into a commitment letter with Bremer Landesbank for an additional credit facility to fund the balance of the acquisition cost of the same two vessels in the amount of the lesser of $66.3 million or 75% of the market value of the vessels at the time of delivery to us. This facility will have a term of ten years and will be repayable in 40 quarterly principal installments, plus a balloon payment of $14.7 million per vessel, payable upon the final installment. Repayment will commence three months after delivery of the vessels. Amounts borrowed under the facility will bear interest at a rate of LIBOR plus 0.85% per annum. In August 2007 we drew down the first advance, of pre delivery facility for both vessels ($4.0 million per vessel) and in December we drew down the second advance of the facility for both vessels ($4.0 million per vessel). On September 7, 2007 we entered into a senior secured loan facility with Bank of Scotland to finance the purchase price of an additional two out of the five newbuilding vessels that we have agreed to purchase from Hyundai Mipo Dockyard in the amount of the lesser of $70.0 million or 75% of the market value of the vessels secured by the facility at the time of delivery to us.This facility has a term of ten years and may be drawn down in two tranches each in six advances. Amounts borrowed will bear interest at a rate of LIBOR plus 1.125% per annum until the third installment, LIBOR plus 1.1% per annum from the time of the third installment until the fifth installment, LIBOR plus 1.05% per annum from the time of the fifth installment until the sixth installment and LIBOR plus 0.85% per annum thereafter. Interest for the first two advances will be deferred until the third installment is due and will be paid on delivery of the vessels. The facility is repayable in 40 quarterly principal installments plus a balloon payment of $14.7 million, payable upon the final installment. Repayment will commence three months after delivery of the vessels. In September 2007 we drew down the first advance under the facility for both vessels ($4.0 million per vessel) and in December we drew down the second advance of the facility for both vessels ($4.0 million per vessel). On November 20, 2007 we entered into a senior secured loan facility with the National Bank of Greece to fund the purchase price of the fifth of the newbuilding vessels that we have agreed to purchase from Hyundai Mipo Dockyard.The facility, in the amount of the lesser of $33.2 million or 75% of the market value of the vessel at the time of delivery to us, may be drawn down in six advances.The loan has a term of 10 years and will be repayable in 40 quarterly principal installments plus a balloon payment of $13.3 million payable upon the final installment. Repayment will commence three months after delivery of the vessel.Amounts borrowed bear interest at a rate of LIBOR plus 0.90% per annum until delivery and thereafter at LIBOR plus 0.90% per annum for the amount to be repaid by installments and LIBOR plus 1% per annum for the amount of the balloon payment. In November 2007 and December 2007 we drew down the first and second advances of the facility amounting to $4.0 million and $4.0 million respectively. Cash Flows Our cash and cash equivalents decreased to $18.7 million in the six month period ended June 30, 2007 from $67.6 million in the six month period ended June 30, 2006.Working capital,defined as current assets minus current liabilities including the current portion of long-term debt, was a deficit of $0.3 million as of June 30, 2007 compared to a surplus of $60 million as of June 30, 2006. This decrease in working capital was primarily due to the delivery of our dry bulk carriers to their new owners in January 2007 and the absence of cash flows from their operation thereon which was not replaced by the two additional product tankers acquired until their delivery dates on March 27, 2007 and April 26, 2007, respectively, the increase in the current portion of debt by $5.6 million and the cash outflows of $1 million for pre-operating expenses such as initial supplies, as a result of the acquisition of the two additional product tankers. We believe we will have sufficient working capital for the Company’s requirements beginning 2008 as a result of the full operation of a fleet of eight tanker vessels and the draw downs under the bank financing arrangements we have made for the financing of the construction and acquisition cost of the five newbuilding vessels, that are currently under construction. NET CASH PROVIDED BY OPERATING ACTIVITIES Net cash provided by operating activities was $15.1 million in the six month period ended June 30, 2007, an increase of $9.2 million, compared to $5.9 million in the six month period ended June 30, 2006. The change is primarily attributed to increase in the size of the fleet from six vessels, four of which were acquired in May and June of 2006, to nine operating vessels in 2007, two of which were acquired in March and April of 2007 and one of which was sold in January 2007. NET CASH USED IN INVESTING ACTIVITIES Net cash used in investing activities was $38.9 million in the six month period ended June 30, 2007 mainly consisting of $120.3 million paid for the acquisition of Omega Emmanuel and Omega Theodore and $81.5 million received from the sale of our two dry bulk carriers. Net cash used in investing activities was $254.5 million in the six month period ended June 30, 2006 mainly consisting of $242.5 million paid for the acquisition of four product tankers, $11.5 million advance payments for the acquisition of two product tankers, $0.4 million payment of a non refundable fee in order to enter into four option agreements to purchase four Ice Class 1A Panamax product tankers and $0.1 million relating to other fixed asset acquisitions. NET CASH PROVIDED BY FINANCING ACTIVITIES Net cash provided by financing activities was $38.6 million in the six month period ended June 30, 2007 mainly consisting of $96.8 million of proceeds drawn under our term loan facility, revolving facility and bridge loan facility to fund part of the acquisition of Omega Emmanuel and Omega Theodore, the repayment of $42.9 million of our term loan and revolving facility and $15.2 million of cash dividends paid during the period. Net cash provided by financing activities was $311.1 million in the six month period ended June 30, 2006 mainly consisting of $187.9 million in proceeds from our initial public offering, $194.3 million proceeds drawn down under term loan and revolving credit facility to finance part of the acquisition cost of four product tankers and to repay the outstanding loan amount from the acquisition of our drybulk carriers, $0.5 million restricted cash that was transferred to cash and cash equivalents when the loan for the acquisition of drybulk carriers was fully repaid, the repayment of $39.0 million of indebtedness under loan facility for the purchase of dry bulk carriers, $31.0 million payment relating to sellers’ credit for the acquisition of drybulk carriers, $1.4 million payment of financing costs and $0.2 payment of stockholder’s short-term financing. Exhibit 2 OMEGA NAVIGATION ENTERPRISES, INC Unaudited interim consolidated financial statements as of June 30, 2007 OMEGA NAVIGATION ENTERPRISES INC INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2006 and June 30, 2007 (Unaudited) F-3 Unaudited Interim Consolidated Statements of Income for the six month periods ended June 30, 2006 and June 30, 2007 F-4 Unaudited Interim Consolidated Statements of Stockholders’ Equity for the six month periods ended June 30, 2006 and June 30, 2007. F-5 Unaudited Interim Consolidated Statements of Cash Flows for the six month periods ended June 30, 2006 and June 30, 2007 F-6 Notes to Unaudited Interim Consolidated Financial Statements F-7 OMEGA NAVIGATION ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2006 AND
